Exhibit 99(b) Page 1 of 6 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF NET INCOME FOR THE THREE MONTHS ENDED JULY 31, 2, 2010 (Amounts in Thousands, Except for Per Share Data) THREE MONTHS ENDED (UNAUDITED) Amounts Percent of Sales July 31, August 1, % Over July 31, August 1, (Under) Net sales $ 7.8 % % 100.0 % Cost of sales 11.2 % 85.3 % 82.6 % Gross profit ) % % 17.4 % Selling, general and administrative expenses % % 9.3 % Restructuring credit - (6 ) ) % 0.0 % ) % Income from operations ) % % 8.1 % Interest expense % % 0.4 % Interest income ) ) % ) % ) % Other expense 65 53 22.6 % 0.1 % 0.1 % Income before income taxes ) % % 7.7 % Income taxes* 115.6 % 38.6 % 12.4 % Net income $ ) % 3.0 % 6.7 % Net income per share-basic $ ) % Net income per share-diluted $ ) % Average shares outstanding-basic % Average shares outstanding-diluted % * Percent of sales column for income taxes is calculated as a % of income before income taxes. Page 2 of 6 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED BALANCE SHEETS JULY 31, 2011, AUGUST 1, 2, 2011 Unaudited (Amounts in Thousands) Amounts Increase July 31, August 1, (Decrease) * May 1, Dollars Percent Current assets Cash and cash equivalents $ 3.7 % Short-term investments 160.5 % Accounts receivable 3.1 % Inventories 17.4 % Deferred income taxes 796.4 % Assets held for sale 75 ) ) % 75 Income taxes receivable 79 ) ) % 79 Other current assets 73.9 % Total current assets 21.1 % Property, plant & equipment, net 0.5 % Goodwill - 0.0 % Deferred income taxes 794.3 % Other assets ) ) % Total assets $ 14.3 % Current liabilities Current maturities of long-term debt $ 1,141.8 % Accounts payable - trade 9.6 % Accounts payable - capital expenditures ) ) % Accrued expenses ) ) % Accrued restructuring 41 ) ) % 44 Deferred income taxes 82 - 82 100.0 % 82 Income taxes payable - current 89.6 % Total current liabilities 13.8 % Income taxes payable - long-term 7.8 % Deferred income taxes ) ) % Long-term debt , less current maturities ) ) % Total liabilities 4.3 % Shareholders' equity 21.2 % Total liabilities and shareholders' equity $ 14.3 % Shares outstanding 97 0.7 % * Derived from audited financial statements. Page3 of 6 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED JULY 31, 2, 2010 Unaudited (Amounts in Thousands) THREE MONTHS ENDED Amounts July 31, August 1, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net incometo net cash used in operating activities: Depreciation Amortization of other assets 56 Stock-based compensation 77 96 Excess tax benefit related to stock-based compensation ) ) Deferred income taxes ) Foreign currency exchange (gains) losses ) 87 Changes in assets and liabilities: Accounts receivable Inventories ) ) Other current assets ) 41 Other assets ) ) Accounts payable-trade 54 Accrued expenses ) ) Accrued restructuring (3
